Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT

               THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as
of December 21, 2005, is made by and among WESTMORELAND MINING LLC, a Delaware
limited liability company (the “Borrower”), the GUARANTORS (as defined in the
Credit Agreement hereinafter referred to), EACH OF THE BANKS (as defined in the
Credit Agreement), and PNC BANK, NATIONAL ASSOCIATION, as agent for the Banks
(the “Agent”).

WITNESSETH:

               WHEREAS, the parties hereto entered into that certain Credit
Agreement, dated as of April 27, 2001, as amended by that certain First
Amendment to Credit Agreement, dated as of August 15, 2001, as amended by that
certain Amendment No. 2 to Credit Agreement, dated as of February 27, 2002, and
as amended by the certain Third Amendment to Credit Agreement, dated as of March
8, 2004, by and among the Borrower, the Guarantors, the Agent, and the Banks
(the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the respective meanings given to them under the Credit Agreement;

               WHEREAS, the Borrower has requested that the Banks amend certain
provisions of the Credit Agreement including an increase of the Revolving Credit
Commitments from an aggregate total of $12,000,000 to a total of $20,000,000;
and

               WHEREAS, the parties hereto agree to amend the Credit Agreement
on the terms and conditions set forth below.

               NOW, THEREFORE, the parties hereto, in consideration of the
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant and agree as follows:

               1.    Amendment to Definitions.

               (a)    Amended Definitions. The following terms (and associated
definitions) in Section 1.1 of the Credit Agreement are hereby amended and
restated in their entirety as follows:

    “Expiration Date shall mean, with respect to the Revolving Credit
Commitments, April 27, 2008.”


               2.    Amendments to Credit Agreement.

               (a)    Revolving Credit Loan Requests. Section 2.9.1 [Issuance of
Letters of Credit] of the Credit Agreement shall be amended and restated as
follows:

    “2.9.1 Issuance of Letters of Credit.


                       Borrower may request the issuance of a letter of credit
(each a “Letter of Credit”) on behalf of itself or another Loan Party by
delivering to the Agent a completed application and agreement for letters of
credit in such form as the Agent may specify from time to time by no later than
10:00 a.m., Pittsburgh time, at least ten (10) Business Days, or such shorter
period as may be agreed to by the Agent, in advance of the proposed date of
issuance. Each Letter of Credit shall be a Standby Letter of Credit, and so long
as there is no Event of Default or Potential Default and subject to compliance
with all of the terms and conditions set forth in this Agreement, any Letter of
Credit may be automatically renewable if such selection is made on the
application for such Letter of Credit. Subject to the terms and conditions
hereof and in reliance on the agreements of the other Banks set forth in this
Section 2.9, the Agent will issue a Letter of Credit provided that each Letter
of Credit shall (A) have a maximum maturity of twelve (12) months from the date
of issuance, and (B) in no event expire later than ten (10) Business Days prior
to the Expiration Date and providing that in no event shall (i) the Letters of
Credit Outstanding exceed, at any one time, $10,000,000 or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments or the
Borrowing Base.”

--------------------------------------------------------------------------------



               (b)    Revolving Credit Interest Rate Options. Subsection (i) of
Section 4.1.1 [Revolving Credit Interest Rate Options] of the Credit Agreement
shall be amended and restated as follows:

    “4.1.1 Revolving Credit Interest Rate Options.


    The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:


    (i)    Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus 1.0%, such interest rate to
change automatically from time to time effective as of the effective date of
each change in the Base Rate; or”


               (c)    Set-off. Section 9.2.3 [Set-off] of the Credit Agreement
shall be amended and restated as follows:

            “9.2.3 If an Event of Default shall occur and be continuing, any
Bank to whom any Obligation is owed by any Loan Party hereunder or under any
other Loan Document or any participant of such Bank which has agreed in writing
to be bound by the provisions of Section 10.13 [Equalization of Banks] and any
branch, Subsidiary or Affiliate of such Bank or participant anywhere in the
world shall have the right, in addition to all other rights and remedies
available to it, without notice to such Loan Party, to set-off against and apply
to the then unpaid balance of all the Loans and all other Obligations of the
Borrower and the other Loan Parties hereunder or under any other Loan Document
any debt owing to, and any other funds held in any manner for the account of,
the Borrower or such other Loan Party by such Bank or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower or such
other Loan Party for its own account (but not including funds held in custodian
or trust accounts) with such Bank or participant or such branch, Subsidiary or
Affiliate. Such right shall exist whether or not any Bank or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such debt owing to or funds held for the account of the Borrower or such
other Loan Party is or are matured or unmatured and regardless of the existence
or adequacy of any Collateral, Guaranty or any other security, right or remedy
available to any Bank or the Agent. Notwithstanding anything contained in this
Section 9.2.3 to the contrary, to the extent that Borrower maintains a deposit
account with any Bank, which Borrower has identified to the Agent as containing
monies solely for the payment of black lung trust fund obligations (the “Black
Lung Trust Account”), the Banks agree that they will not set-off against any
monies contained in such Black Lung Trust Account; and”


2

--------------------------------------------------------------------------------



               3.     Amendment to Certain Schedules to Credit Agreement

                       In order to reflect the increase in the Revolving Credit
Commitments as set forth in Section 4 below, Schedule 1.1(B) [Commitments of
Banks and Addresses for Notices] to the Credit Agreement shall be amended and
restated to read as set forth on the Schedule 1.1(B) attached to this Amendment.

               4.    Increase of Revolving Credit Commitments.

                       Subject to satisfaction of the conditions set forth in
Section 6 below, on the effective date of this Amendment the Borrower and the
Banks hereby increase the Revolving Credit Commitments from $12,000,000 to
$20,000,000 so that after giving effect to such increase, each Bank has the
Revolving Credit Commitment as set forth opposite such Bank’s name on the
amended and restated Schedule 1.1(B) attached to this Amendment.

               5.    Representations and Warranties.

               (a)    Warranties Under the Credit Agreement. The representations
and warranties of the Borrower contained in the Credit Agreement, after giving
effect hereto, are true and correct on and as of the date hereof with the same
force and effect as though made by the Borrower on such date, except to the
extent that any such representation or warranty expressly relates solely to a
previous date (in which case such representation and warranty shall be true and
correct as of such previous date) or is the subject of transactions permitted
under the Credit Agreement. No Event of Default or Potential Default has
occurred and is continuing or exists.

               (b)    Power and Authority; Validity and Binding Effect; No
Conflict. The Borrower and each other Loan Party has full power to enter into,
execute, deliver and carry out this Amendment, and such actions have been duly
authorized by all necessary proceedings on its part. This Amendment has been
duly and validly executed and delivered by the Borrower and each other Loan
Party. This Amendment constitutes the legal, valid and binding obligation of the
Borrower and each other Loan Party which is enforceable against Borrower and
each other Loan Party in accordance with its terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or by general equitable principles limiting the availability of
specific performance or other equitable remedies. Neither the execution and
delivery of this Amendment, nor the consummation of the transactions herein
contemplated will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of any organizational documents of
Borrower or any other Loan Party or (ii) any Law or any agreement or instrument
or other obligation to which Borrower or any other Loan Party is a party or by
which it or any of the other Loan Parties is bound, or result in the creation or
enforcement of any Lien upon any property of Borrower or any other Loan Party
other than as set forth in the Security Documents.

3

--------------------------------------------------------------------------------



               (c)    Consents and Approvals; No Event of Default. No consent,
approval, exemption, order or authorization of any person or entity other than,
as the case may be, the parties hereto is required by any Law or any agreement
in connection with the execution, delivery and carrying out of this Amendment.
No event has occurred and is continuing and no condition exists or will exist
after giving effect to this Amendment which constitutes an Event of Default.

               (d)    Authorized Officer. The individual executing this
Amendment on behalf of the Borrower and each other Loan Party, is authorized to
execute and deliver this Amendment on behalf of the Borrower and each other Loan
Party, and holds the office(s) with the Borrower and each other Loan Party, as
the case may be, set forth below his signature to this Amendment.

               6.    Conditions Precedent.

               The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent (as determined by the
Required Banks in their sole discretion):

               (a)    Execution. The Borrower, each Loan Party, and the Banks
shall have executed this Amendment and the Banks shall have received a
counterpart original or a true and correct copy hereof.

               (b)    Amended and Restated Revolving Credit Note. The Borrower
shall have executed and delivered to each Bank new Revolving Credit Notes, in
the form attached hereto as Exhibit A, reflecting the amount of such Bank’s
Revolving Credit Commitment as so increased.

               (c)    Representations and Warranties. Each of the
representations and warranties under Section 5 hereof are true and correct on
the date hereof.

               (d)    Organization, Authorization and Incumbency. There shall be
delivered to the Agent for the benefit of each Bank a certificate, dated as of
the date hereof and signed by the Secretary or an Assistant Secretary of each
Loan Party, certifying as appropriate as to:

    (i)     all action taken by such Loan Party in connection with this
Amendment and the other Loan Documents;


    (ii)    the names of the officer or officers authorized to sign this
Amendment and the other documents executed and delivered in connection herewith
and described in this Section 5 and the true signatures of such officer or
officers and specifying the officers authorized to act on behalf of each Loan
Party for purposes of the Loan Documents and the true signatures of such
officers, on which the Agent and each Bank may conclusively rely; and


4

--------------------------------------------------------------------------------



    (iii)   copies of its organizational documents, including its certificate of
incorporation and bylaws if it is a corporation, its certificate of partnership
and partnership agreement if it is a partnership, and its certificate of
organization and limited liability company operating agreement if it is a
limited liability company, in each case as in effect on the date hereof,
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each of the Loan Parties in each
state where organized or qualified to do business, provided, however, that the
Loan Parties may, in lieu of delivering copies of the foregoing organizational
documents and good standing certificates, certify that the organizational
documents and good standing certificates previously delivered by the Loan
Parties to the Agent remain in full force and effect and have not been modified,
amended, or rescinded.


               (e)    Opinion of Counsel. The Borrower shall cause to be
delivered to the Agent an opinion of counsel of the Borrower with respect to
this Amendment in such form as shall be acceptable to the Agent.

               7.    Incorporation into Credit Agreement.

               This Amendment shall be incorporated into the Credit Agreement by
this reference. All representations, warranties, Events of Default and covenants
set forth herein shall be a part of the Credit Agreement as if originally
contained therein.

               8.    Reimbursement of Expenses.

               The Borrower unconditionally agrees to pay and reimburse each of
the Banks and save each of the Banks harmless against liability for the payment
of all out-of-pocket costs, expenses and disbursements, including without
limitation, reasonable fees and expenses of counsel incurred by any of the Banks
in connection with the development, preparation, execution, administration,
interpretation or performance of this Amendment and all other documents or
instruments to be delivered or recorded in connection herewith.

               9.    Severability.

               Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

               10.    Entire Agreement.

               This Amendment sets forth the entire agreement and understanding
of the parties with respect to the amendment to the Credit Agreement
contemplated hereby and supersedes all prior understandings and agreements,
whether written or oral, between the parties hereto relating to such amendment.
No representation, promise, inducement or statement of intention has been made
by any party which is not embodied in this Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

5

--------------------------------------------------------------------------------



               11.    Force and Effect.

               The Borrower reconfirms, restates, and ratifies the Credit
Agreement, and all other documents executed in connection therewith except to
the extent any such documents are expressly modified by this Amendment and
Borrower confirms that all such documents have remained in full force and effect
since the date of their execution.

               12.    Governing Law.

               This Amendment shall be deemed to be a contract under the laws of
the Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania.

               13.    Counterparts.

               This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

               14.    Joinder of Guarantors. Each of the Guarantors hereby joins
in this Amendment to evidence its consent hereto, and each Guarantor hereby
reaffirms its obligations set forth in the Credit Agreement as hereby amended,
and in each other Loan Document given by it in connection therewith.


[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------




[SIGNATURE PAGE — FOURTH AMENDMENT TO CREDIT AGREEMENT]

               IN WITNESS WHEREOF, the parties hereto by their officers duly
authorized, have executed this Amendment as of the day and year first above
written with the intention that it constitute a sealed instrument.

BORROWER: ATTEST: WESTMORELAND MINING LLC /s/ Katherine P. Albertson By: /s/
Ronald H. Beck    (Seal) Name: Ronald H. Beck Title: Vice President and
Treasurer



GUARANTORS: ATTEST: WESTERN ENERGY COMPANY /s/ Katherine P. Albertson By: /s/
Ronald H. Beck    (Seal) Name: Ronald H. Beck Title: Vice President and
Treasurer



ATTEST: TEXAS WESTMORELAND COAL COMPANY /s/ Katherine P. Albertson By: /s/
Ronald H. Beck    (Seal) Name: Ronald H. Beck Title: Vice President and
Treasurer



--------------------------------------------------------------------------------




[SIGNATURE PAGE — FOURTH AMENDMENT TO CREDIT AGREEMENT]

ATTEST: DAKOTA WESTMORELAND CORPORATION /s/ Katherine P. Albertson By: /s/
Ronald H. Beck    (Seal) Name: Ronald H. Beck Title: Vice President and
Treasurer



ATTEST: WESTMORELAND SAVAGE CORP. (f/k/a WCCO-KRC ACQUISITION CORP.) /s/
Katherine P. Albertson By: /s/ Ronald H. Beck    (Seal) Name: Ronald H. Beck
Title: Vice President and Treasurer



BANK: PNC BANK, NATIONAL ASSOCIATION,
individually as a Bank and as Agent By: /s/ Holly L. Kay Name: Holly L. Kay
Title: Corporate Banking Officer



--------------------------------------------------------------------------------




SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

Bank Amount of Revolving
Credit Commitment Ratable Share         Name: PNC Bank, National Association
$20,000,000 100% Address: One PNC Plaza       249 Fifth Avenue       Pittsburgh,
Pennsylvania 15222-2707     Attention: Christopher Moravec            
Telephone: (412) 762-2540     Telecopy: (412) 762-2571    




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

THIS NOTE REPLACES THAT CERTAIN REVOLVING CREDIT NOTE (THE “PRIOR NOTE”) DATED
MARCH 8, 2004, ISSUED BY THE BORROWER TO THE BANK IN THE MAXIMUM PRINCIPAL
AMOUNT OF TWELVE MILLION AND 00/100 U.S. DOLLARS (US$12,000,000), BUT IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE PRIOR NOTE. SECURITY INTERESTS, AND LIENS
TAKEN PURSUANT TO THE CREDIT AGREEMENT (AS DEFINED HEREIN) TO SECURE THE LOAN
ARE NOT AFFECTED BY THIS REPLACEMENT OF THE PRIOR NOTE, AND SUCH SECURITY
INTERESTS AND LIENS PURSUANT TO THE CREDIT AGREEMENT SHALL CONTINUE TO REMAIN IN
EFFECT AS SECURITY FOR THE LOAN AND RELATED OBLIGATIONS AS PROVIDED HEREIN.


REVOLVING CREDIT NOTE

$20,000,000 Pittsburgh, Pennsylvania December __, 2005

               FOR VALUE RECEIVED, the undersigned, WESTMORELAND MINING LLC, a
Delaware limited liability company (herein called the “Borrower”), hereby
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), the
lesser of (i) the principal sum of Twenty Million U. S. Dollars (US$20,000,000),
or (ii) the aggregate unpaid principal balance of all Revolving Credit Loans
made by the Bank to the Borrower pursuant to the Credit Agreement, dated as of
April 27, 2001, among the Borrower, the Guarantors now or hereafter party
thereto, the Banks now or hereafter party thereto, and PNC Bank, National
Association, as agent (hereinafter referred to in such capacity as the “Agent”)
(as amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), payable by 11:00 a.m. on the Expiration Date, together with
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to Section 4.1 [Interest Rate Options] of, or as otherwise provided in,
the Credit Agreement.

               Interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof will be payable at the times provided for in
the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Bank pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 [Interest After Default] of the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.

--------------------------------------------------------------------------------



               Subject to the provisions of the Credit Agreement, payments of
both principal and interest shall be made without setoff, counterclaim, or other
deduction of any nature at the office of the Agent located at 249 Fifth Avenue,
Pittsburgh, Pennsylvania 15222, unless otherwise directed in writing by the
holder hereof, in lawful money of the United States of America in immediately
available funds.

               This Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests, and Liens contained or granted therein. The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement.

               This Note shall bind the Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Bank and its
successors and assigns. All references herein to the “Borrower” and the “Bank”
shall be deemed to apply to the Borrower and the Bank, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

               This Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal laws of the State of New York without giving effect to its
conflicts of law principles.

               All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



[SIGNATURE PAGE 1 OF 1 TO REVOLVING CREDIT NOTE]

               IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

WESTMORELAND MINING LLC By: ____________________________________    (Seal) Name:
__________________________________ Title: ___________________________________



--------------------------------------------------------------------------------